           EXHIBIT
              3



Case 3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 1 of 27
B) Electrolux
Year-End Review 2017
Review Period 01 /01 /2017 - 31 / 12/2017




      REVIEWER
      Brenda Simpson (Manager)




                      Jobbie Flowers
                      Tearn Lead, Application Support
                      Position




     Case 3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 2 of 27
                                                 B) Electrolux
Overview

  Task instructions


  The Year-End Review should be based on a dialogue about business objectives and Core Competences fu lfi ll ment.

  The Year-End Review timeline is November - January and consists of:
  • An evaluation of the business objectives (WHAT), Core Competences (HOW) and overall performance. During this
  evaluation, it is important to remember that HOW the objectives were achieved is equally important to WHAT was achieved.
  • A review of your development plan.
  • Upward feedback to your manager.




                 Case
Year-End Review 2017    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 3 of 27
                                                                                                                     Page 12 of 11
Jobbie Flowers
                                                   B) Electrolux
Business Objectives (WHAT)

 Directions

 Review and evaluate the degree to which each objective has been futfilled for the current/past year.

 Rating scale


  Rating                                      Description
  Below expectations                         The outcome is mostly in line with the expectations but with some important gaps
                                             between expectations and actual performance.
  Meets expectations                         Meets expectations. The outcome is fully in line with what is expected.
  Exceeds expectations                       Meets and usually exceeds expectations. The outcome is often better than
                                             expected.


 Deliver IT Operational Excellence and Efficiency


 Improve SLA for Incident and Service Request Resolution from 92% (2016 Result) to >94%. Leverage ServiceNow (SN) and
 SN Qlikview application to track.

 Start date                                 Due Date                                    Status
 01/01/2017                                 31/12/2017                                  Completed


  Success descriptors                          Description
  Below expectations
  Meets expectations
  Exceeds expectations

         .                                                                         Starting
  Key Deliverables                                                                 date             Due date     Progress

  Leverage ServiceNow (SN) and SN Qlikview application to track or
                                                                                   01/01/2017       31/12/2017   100%
  Monthly Communications Report

  Reviewer                                     Rating

  Jobbie Flowers (Self)                                                             .   .
                                                                               Meets expectations

  Brenda Simpson (Manager)                                                          .   .
                                                                               Meets expectations


 Deliver IT Operational Excellence and Efficiency


 Improve SLA for Frozen Forecast from 70% (2016 Result) to >75%.

                 Case 3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 4 of 27
Year-End Review 2017
Jobbie Flowers                                                                                                          Page 13 of 11
                                                 B) Electrolux
  Start date                               Due Date                                 Status
  01/01/2017                               31/12/2017                               Completed


  Success descriptors                        Description
  Below expectations
  Meets expectations
  Exceeds expectations

         .                                                                      Starting
  Key Deliverables                                                              date             Due date     Progress

  Based on Monthly Communications Report                                        01/01/2017       31/12/2017   100%

  Reviewer                                    Rating

  Jobbie Flowers (Self)                                                         .   .
                                                                            Meets expectations

  Brenda Simpson (Manager)                                                      .   .
                                                                            Meets expectations


  Deliver IT Operational Excellence and Efficiency

  Improve first time resolution to >80%

  Start date                               Due Date                                 Status
  01/01/2017                               31/12/2017                               Completed


  Success descriptors                        Description
  Below expectations
  Meets expectations
  Exceeds expectations

         .                                                                      Starting
  Key Deliverables                                                              date             Due date     Progress

  2014 was 81.9% 2015 was 74.2% 2016 was 78.7%                                  01/01/2017       31/12/2017   100%

  Reviewer                                    Rating

  Jobbie Flowers (Self)                                                         .   .
                                                                            Meets expectations

  Brenda Simpson (Manager)                                                      .   .
                                                                            Meets expectations


  Other

  Development of a Satisfaction Scorecard to measure effectiveness of services we provide.

                 Case
Year-End Review 2017    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 5 of 27
Jobbie Flowers
                                                                                                                     Page 14 of 11
                                               B) Electrolux
  Start date                             Due Date                                Status
  01 /01/2017                            31 /12/2017                             Completed


  Success descriptors                      Description
  Below expectations
  Meets expectations
  Exceeds expectations

          .                                                                  Starting
   Key Deliverables                                                          date             Due date     Progress

  1A) Identify key application to measure 2) Work with relationship
  manager's for input 3) identify media to reporting 4) begin beta testing
                                                                             01 /01/2017      31/12/2017   100%
  5) refine survey 6) prepare for 2018 roll out across larger application
  footprint 7 actively participate in Toastmasters

   Reviewer                                 Rating

  Jobbie Flowers (Self)                                                      .   .
                                                                         Meets expectations

  Brenda Simpson (Manager)                                                   .   .
                                                                         Meets expectations




                 Case
Year-End Review 2017    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 6 of 27
Jobbie Flowers
                                                                                                                  Page 15 of 11
                                                 B) Electrolux
Core Competences (HOW)

  Directions


  The Core Competences describe the expected behaviors and actions for all Electrolux employees at any given time.

  Please provide feedback by giving examples of achievements as well as areas of improvement based on the Core
  Competences.




  Rating scale


  Rating                                    Description
  Below expectations                        The outcome is mostly in line w ith the expectations but w ith some important gaps
                                            between expectations and actual performance.
  Meets expectations                        Meets expectations. The outcome is fully in line w ith what is expected.
  Exceeds expectations                      Meets and usually exceeds expectations. The outcome is often better than
                                            expected.




                 Case
Year-End Review 2017    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 7 of 27
                                                                                                                       Page 16 of 11
Jobbie Flowers
                                                 B) Electrolux
Year-End Rating

  Rating scale


  Rating                                    Description
  Consistently exceeds expectations         The performance is at an exceptional level, beyond expectations. Significantly
                                            contributes to the business and the team. Achieves outstanding results and sets
                                            and pursues very ambitious targets high above the norm.
  Exceeds expectations                      The performance is above expectations. The outcome is often better than
                                            expected and contributes to the business and the team. Delivers excellent results
                                            and explores and identifies opportunities to create superior value.
  Meets expectations                        The performance meets expectations. Keeps deadlines, budget, milestones etc.
                                            Delivers the work that has been assigned and gets all important things done.
                                            Works consistently, effectively and creates value.
  Below expectations                        The performance partially meets expectations. At times shows difficulties in
                                            keeping deadlines, budget, milestones etc. Delivers only some of the work that
                                            has been assigned.
  Unsatisfactory                            The performance is insufficient and the results delivered do not meet
                                            expectations. Does not keep deadlines, budget, milestones etc. Lacks
                                            understanding of what is required.


  Annual Business Objectives Achievement

  Provide comments and rationale on the fulfillment of business objectives and day-to-day
  activities (WHAT).


  Comments
  Jobbie Flowers (Self):
  1.) Improve SLA for Incident and Service Request Resolution from 92% (2016 Result) to >94%. Leverage ServiceNow (SN)
  and SN Qlikview application to tracks
  2.) Improve SLA for Frozen Forecast from 70% (2016 Result) to >75%.

  3.) Improve first time resolution to >80%

  Brenda Simpson (Manager):
  SLA for incidents and service request resolution meets expectations.
  Frozen forecast SLA was below target but a bit improved from previous year.
  First time resolution met expectations.




                 Case
Year-End Review 2017    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 8 of 27
                                                                                                                      Page 17 of 11
Jobbie Flowers
                                                   B) Electrolux
  Core Competences

  Provide comments and rationale on the fulfillment of behaviors based on the Core Competences
  (HOW).


  Comments
  Jobbie Flowers (Self):
  1.) Leverage ServiceNow (SN) and SN Qlikview applicat ion to track o r Monthly Communicat ions Report - 98.29%

  2.) Based on Monthly Communications Report - 61.90%

  3.) First t ime resolution improved from 78.7% in 2016 t o 81.33% in 2017

  Brenda Simpson (Manager):
  Delivers results

  Shows ambition and drive on projects

  Customer focused

  Works collaboratively w ith other teams

  Shows good acumen

  Ability to learn and adjust to new things

  Always w illing to help

  Has improved team members relationships and continues to seek feedback and coaching for areas of opportunity


  Overall performance rating


  Reviewer                                      Rating

  Jobbie Flowers (Self)                                                        .    .   .
                                                                               Meets expectations


  Brenda Simpson (Manager)                                                     .    .   .
                                                                               Meets expectations


  Provide comments and rationale to support the overall performance rating.


  Comments
  Jobbie Flowers (Self):
  I refer to 2017 as "The Year of Challenges". I feel that I've been able to adapt and perform at a high level even through all
  of the changes that occurred in IT and within the Electrolux organization in general. I really challenged myself by facing my
  fears in many areas, i.e., presenting in Townhall Meetings, thinking outside of the box.

  Brenda Simpson (Manager):
  Jobbie is always willing and eager to help in any situation. He works well w ith the business and other teams to understand

                 Case
Year-End Review 2017        3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 9 of 27
                                                                                                                          Page 18 of 11
Jobbie Flowers
                                                 B) Electrolux
  and respond to needs as they arise. He is adjusting well to new ways of working within BASE support and has been willing
  to adapt. He works to step out of his comfort zone. He has worked d iligently to help cross train team members within
  BASE support to break down internal silos. He asks for feedback and is very open to listen and adjust. Continue to focus
  on relationships with team members as you have this past six months. Have seen a lot of improvement within the team as
  a whole.




                 Case
Year-End Review 2017    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 10 of 27
                                                                                                                      Page 19 of 11
Jobbie Flowers
                                                  B) Electrolux
Development Plan

  Directions

  To modify and update your progress, click here before submitting the Year-End Review.

  Join Toastmasters


   Item                                                                            Type          Due date
  Join Toastmasters                                                                Action Step   31 /12/2017
  Participate in Townhall Meetings                                                 Action Step   31 /12/2017
  Hold Meetings and get feedback from team                                         Action Step   31 /12/2017




                 Case
Year-End Review 2017    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 11 of 27
                                                                                                               Page 110 of 11
Jobbie Flowers
                                          B) Electrolux
Summary

  Overall Rating

                                            Year-End Review 2017
                                               Jobbie Flowers

                                        Meets expectations




                 Case
Year-End Review 2017    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 12 of 27
                                                                                            Page 111 of 11
Jobbie Flowers
B) Electrolux
Year-End Review 2018
Review Period 01 /01 /2018 - 31 / 12/2018




      REVIEWER
      Brenda Simpson (Manager)




                      Jobbie Flowers
                      Tearn Lead, Application Support
                      Position




     Case 3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 13 of 27
                                                    B) Electrolux
Overview

  Task instructions


  At Electrolux, Performance Management is about establishing common principles and practices that enable us to perform at
  our best and continue to grow. We do this through Performance and Development Planning, Continuous Feedback and
  Year-End Reviews.


  The Year-End Review is an opportunity to reflect on your contribution, what you have achieved, how the Core Competences
  have enabled your results and where you have developed.


  The Year-End Review is a conversation made up of the following steps captured in TalentONE:
  • Completing your self-assessment
  • Your manager completing their review
  • A Calibration of performance ratings
  • A summary of the year and final rating*


  *The Year-End conversation is a continuation of the discussions that have happened throughout the year.




                 Case
Year-End Review 2018    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 14 of 27
                                                                                                                    Page I 2of 15
Jobbie Flowers
                                                    B) Electrolux
My Objectives

  Directions


  Comment against each of your Business Objectives and how using the Core Competences enabled your results

  - What am I proud of?
  - What can I do to be even better?
  - What did I learn?


  Business Enablement & User Experience - Deliver market leading e-commerce solutions (828,
  B2C) - ensure sustainable platform to ensure growth on 828 & B2C


  Support B2B application migration and transition.

  Start date                                 Due Date                                    Status
  01/01/2018                                 31/12/2018                                  Completed


  Success descriptors                            Description
  Below expectations                             10%?
  Meets expectations                             20%?
  Exceeds expectations                           30%?

          .                                                                         Starting
   Key Deliverables                                                                 date             Due date       Progress

  Support B2B application migration and transition.                                 01/01/2018       31/12/2018     100%

  Comments
  Jobbie Flowers - 14/06/2018 17:11 :56
  Had a discussion with our Nick Weitl about this initiative. This project is still in the planning phase. BASE team will be
  engaged after the RFP is created, IR is approved and PM is assigned which expected to happen in the near future.




  Comments
  Jobbie Flowers (Self):
  Had a discussion with Purchasing about this initiative. BASE team will become involved during the testing phase and
  application hand-off expected in early 2019.

  Brenda Simpson (Manager):
  The project ended up being outsourced so there was not significant requirements from application level II so I believe we
  have met any expectations required from the team.




                 Case
Year-End Review 2018    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 15 of 27
                                                                                                                               Page I 3of 15
Jabbie Flowers
                                                 B) Electrolux
 Business Enablement & User Experience - Delivery of EluxOne NA commercial


 Support EluxOne project as needed.

 Start date                                Due Date                                  Status
 01/01/2018                                31/12/2018                                Completed


  Success descriptors                         Description
  Below expectations                         10%?
  Meets expectations                         20%?
  Exceeds expectations                       30%?

         .                                                                       Starting
  Key Deliverables                                                               date            Due date      Progress

  Support EluxOne project as needed.                                            01/01/2018       31/12/2018    100%

  Comments
  Jobbie Flowers - 14/06/201 8 17:15:40
  Validated THD orders/processes. Communicated/documented new EluxOne changes with team members. Assisted project
  team with outlining the IT support process. Planning on taking the lead on roll ing out a new interface between Smartbox
  and Eluxone.

  I am only setting progress to 25 since there are a few more waves that may push the project completion out to 2019.

  11/16 - Collaborated w/EluxOne team on support process.


  Comments
  Jobbie Flowers (Self):
  Validated THD orders/processes. Communicated/documented new EluxOne changes with team members. Assisted
  project team with outlining the IT support process. Completed research on creating a new interface between
  Smartbox and Eluxone.

  Brenda Simpson (Manager):
  Worked with EluxOne as required and was a lways available to assist.


 Digital Talent & Culture - Build and track business critical IT talent pools ensuring long term
 growth


 Ensure all team members are cross t rained in support of systems and applications and can manage on call responsibilites
 fo r portfolio.



 Start date                                Due Date                                  Status
 01/01/2018                                31/12/2018                                Completed



                 Case 3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 16 of 27
Year-End Review 2018
Jabbie Flowers                                                                                                          Page 14 of 15
                                                  B) Electrolux
  Success descriptors                          Description
  Below expectations                           10%?
  Meets expectations                           20%?
  Exceeds expectations                         30%?

          .                                                                        Starting
   Key Deliverables                                                                date             Due date     Progress

  Ensure all team members are cross trained in support of systems and
                                                                                   01/01/2018       31/12/2018   100%
  applications and can manage on call responsibilites for portfolio.

  Comments
  Jobbie Flowers - 14/06/2018 17:24:13
  Worked as a team to create a new Training wiki in Microsoft Teams. Assigned cross training sessions to all team
  members. Added Training as a topic of discussion in our weekly team meetings. Demo of the Plural training site was
  offered and all team members took advantage of that training opportunity. Annual Plural licenses was requested for the
  team.

  I set progress to 75 because I believe there are additional opportunities for cross-training in 2018.


  Comments
  Jobbie Flowers (Self):
  Worked as a team to create a new Training wiki in Microsoft Teams. Assigned cross training sessions to all team
  members. Added Training as a topic of discussion in our weekly team meetings. Demo of the Plural training site was
  offered and all team members took advantage of that training oppo1tunity. Annual Plural licenses was requested for
  the team.

  Brenda Simpson (Manager):
  Have worked with the team to increase cross training on various applications and made a good progress. Keep up the
  good work!


  Digital Talent & Culture - Strengthen Agile & Scrum understanding across IT through training
  and project delivery


  Develop knowledge and skills of Agile methodology and begin to implement as a way of working.

  Start date                                Due Date                                    Status
  01/01/2018                                31/12/2018                                  Completed


  Success descriptors                          Description
  Below expectations                           10%?
  Meets expectations                           20%?
  Exceeds expectations                         30%?




                 Case
Year-End Review 2018    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 17 of 27
                                                                                                                        Page I Sot 15
Jobbie Flowers
                                                  B) Electrolux
          .                                                                      Starting
   Key Deliverables                                                              date             Due date     Progress

  Review objectives and update progress % complete                               01/01/2018       15/03/2018   100%

  Comments
  Jobbie Flowers - 14/06/201817:33:17
  Reviewed material on DevOps methodology and how to be successful in implementing it. Suggested the idea to have the
  BASE team assist with light web development work. This will allow us to deliver solutions to our user community much
  quicker since our Level 2 knowledge coupled with .Net skills could help implement new changes in a more timely and
  efficient way. Submitted a request to have Visual Studio installed on team members PCs. The Web team and I will help
  train team members on .Net and TSQL.

  I set progress to 30 but expect to reach 75 by Q3.


  Comments
  Jobbie Flowers (Self):
  Reviewed material on DevOps methodology and how to be successful in implementing it. Suggested the idea to have
  the BASE team assist with light web development work. This will allow us to deliver solutions to our user community
  much quicker since our Level 2 knowledge coupled with .Net skills could help implement new changes in a more
  timely and efficient way. Ensured Visual Studio installed was requested and installed on team members PCs.


  Grow knowledge of DevOps


  Grow knowledge of DevOps and Agile methodologies to assist with executing initiatives efficiently while working across
  multiple teams.

  Start date                               Due Date                                   Status
  01/01/2018                               31/12/2018                                 Completed


  Success descriptors                         Description
  Below expectations                          10%?
  Meets expectations                          20%?
  Exceeds expectations                        30%?

          .                                                                      Starting
   Key Deliverables                                                              date             Due date     Progress

  Grow knowledge of DevOps and Agile methodologies to assist with
                                                                                 01/01/2018       31/12/2018   100%
  executing initiatives efficiently while working across multiple teams.

  Comments
  Jobbie Flowers - 14/06/2018 17:38:01
  Read documentation and attended video courses on Agile and DevOps methodology. Also, had discussions with SAP CRM
  and Hybris team(s) on how they use Agile on their teams. As new NA CAB Lead, I've pitched the idea of making our NA
  CAB meetings more Agile to help beginning stages of supporting a DevOps culture within NA IT.

                 Case
Year-End Review 2018    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 18 of 27
                                                                                                                       Page 16 of 15
Jobbie Flowers
                                                   B) Electrolux
  I set progress to 30 since there is still more collaboration and planning required to help bring this idea to fruition.


  Comments
  Jobbie Flowers (Self):
  Read documentation and attended video courses on Agile and DevOps methodology. Also, had discussions with SAP
  CRM and Hybris team(s) on how they use Agile on their teams. As new NA CAB Lead, I've pitched the idea of making
  our NA CAB meetings more Agile to help beginning stages of suppo1ting a DevOps culture within NA IT.


 Growth


 Push myself and others around me to think outside of the box by presenting new ideas. Conduct brainstorming activities in
 our team meetings that are fun to encourage collaboration and growth.

 Start date                                  Due Date                                    Status
 01/01/2018                                  31/12/2018                                  Completed


  Success descriptors                           Description
  Below expectations                           10%?
  Meets expectations                           20%?
  Exceeds expectations                         30%?

         .                                                                          Starting
  Key Deliverables                                                                  date             Due date       Progress

  Review objective and update progress % complete                                   01/01/2018       15/03/2018     100%

  Comments
  Jobbie Flowers - 14/06/2018 17:55:55
  I added Open Forum as an agenda item for our weekly team meetings. The team has shown a significant improvement in
  sharing ideas. We have already reaped the benefits of some suggestions, i.e., On-Call Calendar, CRM improvements, help
  desk ticket assignments (to name a few).

  I am setting this to 60 because I believe there are still some room to improve our communication of ideas.


  Comments
  Jobbie Flowers (Self):
  I added Open Forum as an agenda item for our weekly team meetings. The team has shown a significant
  improvement in sharing ideas. We have already reaped the benefits of some suggestions, i.e., On-Call Calendar, CRM
  improvements, help desk ticket assignments (to name a few).


 Openess


 Take consumer/customer-centric focus to a new level by completing training and leveraging the knowledge of our
 relationship manaqement team within IT and in the business.

                 Case 3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 19 of 27
Year-End Review 2018
Jabbie Flowers                                                                                                              Page 17 of 15
                                                   B) Electrolux
  Start date                                Due Date                                       Status
  01/01/2018                                31/12/2018                                     Completed


  Success descriptors                          Description
  Below expectations                           10%?
  Meets expectations                           20%?
  Exceeds expectations                         30%?

          .                                                                        Starting
   Key Deliverables                                                                date                Due date     Progress

  Review objectives and update progress and % complete                             01/01/2018          15/03/2018   100%

  Comments
  Jobbie Flowers - 14/06/2018 17:59:08
  Setting progress to a 10 for this metric because there is still significant work to be done in this area. We need to find good
  opportunities to complete this metric without disrupting the high visibility projects that seem to happening within IT and the
  business. It will be a challenge but I believe it is something that can be done by Q4.


  Comments
  Jobbie Flowers (Self):
  Encouraged participation in each team's weekly team meeting. Invited members of Operations and Desktop team to BASE
  Team meetings in an effort to support openness.


  Technology & Delivery Excellence - Continue to simplify the IT Landscape and ensure it is
  reliable, sustainable and upgradeable with cloud first approach


  1.) Application license management and ownership.

  2.) Application landscape reduction by 5%.

  Start date                                Due Date                                       Status
  01/01/2018                                31/12/2018                                     Completed


  Success descriptors                          Description
  Below expectations                           10%?
  Meets expectations                           20%?
  Exceeds expectations                         30%?

          .                                                                        Starting
   Key Deliverables                                                                date                Due date     Progress

  Application license management and ownership.                                    01/01/2018          31/12/2018   100%
  Application landscape reduction by 5%.                                           01/01/2018          31/12/2018   100%



                 Case
Year-End Review 2018    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 20 of 27
                                                                                                                           Page I 8of 15
Jobbie Flowers
                                                  B) Electrolux
  Comments
  Jobbie Flowers - 14/06/2018 18:08:44
  Application license management/ownership is being set to 90 due to the fact that so much progress has been made in
  defining a best practice for maintaining licenses. BASE worked very closely with IT Accounting to reconcile license data for
  all of the applications we support.

  Application landscape reduction is being set o 40 since we have been able to identify opportunities to simplify and we're
  actively working on initiatives to remove some systems from our landscape.


  Comments
  Jobbie Flowers (Self):
  Application license management/ownership is being set to 90 due to the fact that so much progress has been made in
  defining a best practice for maintaining licenses. BASE worked very closely with IT Accounting to reconcile license data for
  all of the applications we support.

  Application landscape reduction is being set o 40 since we have been able to identify opportunities to simplify and we're
  actively working on initiatives to remove some systems from our landscape.


  Technology & Delivery Excellence - Drive consistency through process improvement and
  process adherence.


  Adhere to all processes and provide improvement suggestions as needed.

  Start date                                Due Date                                   Status
  01/01/2018                                31/12/2018                                 Completed


  Success descriptors                          Description
  Below expectations                           10%?
  Meets expectations                          20%?
  Exceeds expectations                        30%?

          .                                                                        Starting
   Key Deliverables                                                                date            Due date      Progress

  Adhere to all processes and provide improvement suggestions as
                                                                                   01/01/2018      31/12/2018    100%
  needed.

  Comments
  Jobbie Flowers - 14/06/2018 18:16:00
  The BASE team focuses on process improvement in virtually every discussion. We are constantly discussing challenges and
  opportunities to improve them. There are bi-weekly meetings scheduled to discuss recurring issue and opportunities.

  Setting this to a 60 since I believe we still have more opportunities to address issues by the end of Q4.


  Comments
  Jobbie Flowers (Self):

                 Case
Year-End Review 2018    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 21 of 27
                                                                                                                         Page I 9of 15
Jobbie Flowers
                                                   B) Electrolux
  The BASE t eam focuses on process improvement in vi1t ually every discussion. We are constantly discussing
  challenges and oppo1t unities to improve them. There are bi-weekly meetings scheduled to discuss recu ning issue
  and opportunities.


  Technology & Delivery Excellence - Drive Data Center Stability & Cloud First roadmap for
  hosting


  Review application portfolio and research and propose Cloud options as appropriate.

  Start date                                 Due Date                                     Status
  01/01/2018                                 31/12/2018                                   Completed


  Success descriptors                          Description
  Below expectations                           10%?
  Meets expectations                           20%?
  Exceeds expectations                         30%?

          .                                                                         Starting
   Key Deliverables                                                                 date              Due date     Progress

  Review application portfolio and research and propose Cloud options
                                                                                    01/01/2018        31/12/2018   100%
  as appropriate.

  Comments
  Jobbie Flowers - 14/06/2018 18:19:17
  The team attended on-site MS Azure training. I am focusing on 3rd Party applications that have a cloud offering for my
  current Worldox and Casetrack replacement project.

  Adding t his as a 40 because I believe we still have more opportunities in this area.


  Technology & Delivery Excellence - Maintain SLA level at 94% and Survey average at 5.7


  SLA 94%, User Survey 5.7

  Start date                                 Due Date                                     Status
  01/01/2018                                 31/12/2018                                   Completed


  Success descriptors                          Description
  Below expectations                           10%?
  Meets expectations                           20 %?
  Exceeds expectations                         30%?

          .                                                                         Starting
   Key Deliverables                                                                 date              Due date     Progress

  SLA94%                                                                            01/01/2018        31/12/2018   100%

                 Case
Year-End Review 2018    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 22 of 27
                                                                                                                          Page 110 of 15
Jobbie Flowers
                                        B) Electrolux
  User Survey 5.7                                            01/01/2018   31/12/2018   100%

  Comments

  Jobbie Flowers - 14/06/201818:21:35
  Tearn consistently exceeds all SLAs


  Comments
  Jobbie Flowers (Self):
  Team consistently exceeds all SLAs




                 Case 3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 23 of 27
Year-End Review 2018
Jobbie Flowers                                                                                Page I 11 of 15
                                                  B) Electrolux
My Development Plan

  Directions

  To modify and update your progress, click here before submitting the Year-End Review.

  Join Toastmasters


   Item                                                                            Type          Due date
  Join Toastmasters                                                                Action Step   31 /12/2017
  Participate in Townhall Meetings                                                 Action Step   31 /12/2017
  Hold Meetings and get feedback from team                                         Action Step   31 /12/2017




                 Case
Year-End Review 2018    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 24 of 27
                                                                                                               Page 112 of 15
Jobbie Flowers
                                                  B) Electrolux
My Year-End Review

  Rating scale


   Rating                                    Description
  Consistently exceeds expectations          The performance is at an exceptional level, beyond expectations. Significantly
                                             contributes to the business and the team. Achieves outstanding results and sets
                                             and pursues very ambitious targets high above the norm.
  Exceeds expectations                       The performance is above expectations. The outcome is often better than
                                             expected and contributes to the business and the team. Delivers excellent results
                                             and explores and identifies opportunities to create superior value.
  Meets expectations                        The performance meets expectations. Keeps deadlines, budget, milestones etc.
                                            Delivers the work that has been assigned and gets all important things done.
                                            Works consistently, effectively and creates value.
  Below expectations                         The performance partially meets expectations. At times shows difficulties in
                                             keeping deadlines, budget, milestones etc. Delivers only some of the work that
                                             has been assigned.
  Unsatisfactory                             The performance is insufficient and the results delivered do not meet
                                             expectations. Does not keep deadlines, budget, milestones etc. Lacks
                                             understanding of what is required.


  Summarize your overall performance and the results you have delivered


  Comments
  Jobbie Flowers (Self):
  I exceeded my own performance expectations in 2018. I challenged myself in many different areas.

  Brenda Simpson (Manager):
  Jobbie has done a great job to step into the team leadership role and made great effort to work on team cohesiveness
  and improvements over the previous year. This is in line with expectations of the team lead role.



  Summarize how the Core Competences have enabled your results and where you commit to
  doing more (remember to incorporate this into your Development Plan)


  Comments
  Jobbie Flowers (Self):
  The core competencies contributed by providing a roadmap in implementing some of the ideas I had in the past but never
  executed. Core competencies provided me with the tools that I needed to develop a better relationship with our business
  community and IT.

  Brenda Simpson (Manager):
  Jobbie practices our core competences.




                 Case
Year-End Review 2018    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 25 of 27
                                                                                                                      Page 113 of 15
Jobbie Flowers
                                           B) Electrolux
  Overall performance rating


   Reviewer                             Rating
  Jobbie Flowers (Self)                 Consistently exceeds expectations
  Brenda Simpson (Manager)              Meets expectations




                 Case
Year-End Review 2018    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 26 of 27
Jobbie Flowers                                                                              Page I 14 of 15
                                          B) Electrolux
Summary

  Overall Rating

                                            Year-End Review 2018
                                               Jobbie Flowers

                                        Meets expectations




                 Case
Year-End Review 2018    3:20-cv-00517-RJC-DCK Document 13-15 Filed 06/30/21 Page 27 of 27
                                                                                            Page 115 of 15
Jobbie Flowers
